Citation Nr: 0023110	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-06 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for separation of the 
left acromioclavicular joint.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had reported active service from June 1988 to 
March 1996, service from June 1992 to March 1996 has been 
confirmed.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Los Angeles, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a neck 
disorder, acromioclavicular joint separation of the left 
shoulder, a right foot disorder and a bilateral knee 
disorder.  The veteran submitted a timely notice of 
disagreement only with respect to the RO's denial of service 
connection for a bilateral knee disorder, a neck disorder and 
a left shoulder disorder and those are the only matters 
certified for appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (1999).

In the February 1999 rating decision, the RO established 
service connection for acromioclavicular joint separation of 
the right shoulder, evaluated as 20 percent disabling; and 
for residuals of rhinoplasty, evaluated as zero percent 
disabling, each effective July 31, 1998.

That rating decision represented a full grant of the benefits 
sought, i.e. service connection.  As the veteran did not 
express disagreement with the "down-stream" issue of the 
effective date or disability evaluation assigned to the RO's 
grant of service connection for the right shoulder, such 
matters is not before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

The veteran, did, however, include the matter of the zero 
percent rating assigned to residuals of his rhinoplasty in 
his February 1999 notice of disagreement.  In the statement 
of the case issued March 19, 1999, the RO included the 
matters of entitlement to a compensable evaluation for 
residuals of a rhinoplasty, and entitlement to service 
connection for a left shoulder disorder, neck disorder and 
bilateral knee disorders.

The RO notified the veteran of the 60-day time period, or 
remainder of the one-year following notification of the RO's 
decision, see 38 C.F.R. § 20.302, in which to perfect his 
appeal.

The veteran did not continue his appeal with respect to the 
evaluation assigned to his rhinoplasty.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.1103 (1999).  The Board 
notes that the matter of the evaluation assigned for 
residuals of a rhinoplasty is not certified for review; nor 
has the veteran evidenced a belief that such matter is in 
appellate status via offering further argument or making 
inquiry as to the status of such claim.  Cf. 
VAOPGCPREC 9-99 (1999).

The Board also notes that in a rating decision dated in March 
1999, the RO denied service connection for bilateral hearing 
loss; in a rating decision dated in June 1999, the RO denied 
service connection for vision loss; and, in a rating decision 
dated in February 2000, the RO denied service connection for 
IgA nephropathy.  The RO properly notified the veteran of 
each determination.

To the Board's knowledge, the veteran did not file a notice 
of disagreement as to any of those issues.  Accordingly, such 
are not within the Board's jurisdiction at this time and will 
be discussed no further herein.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 1991).  The Board notes, however, that 
the veteran has one year from the February 15, 2000, date of 
notification of the latter decision in which to perfect his 
appeal.  See 38 C.F.R. §§ 20.302, 20.1103 (1999).

Finally, the Board notes that in the written brief 
presentation dated in July 2000, the veteran's representative 
includes the matter of entitlement to service connection for 
a right foot disorder.  As noted above, the veteran did not 
appeal the February 1999 determination as to that issue.  To 
the extent that the veteran, through his representative, is 
again raising that matter, such has been neither procedurally 
prepared nor certified for appellate review, and is 
accordingly referred to the RO for consideration and 
appropriate action consistent with 38 C.F.R. §§ 3.156(a), 
20.1103 (1999) and other pertinent laws and regulations.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).



FINDINGS OF FACT

1.  There is no competent evidence of record relating a 
currently diagnosed cervical spine disorder to the veteran's 
period of service.

2.  There is no competent evidence of record showing that a 
currently identified left acromioclavicular joint disorder is 
related to the veteran's period of service.

3.  The veteran currently has bilateral patellar strain for 
which he was initially treated in service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cervical spine disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
separation of the left acromioclavicular joint is not well 
grounded.  38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for a 
bilateral knee disorder is well grounded.  38 U.S.C.A. 
§ 5107(a).

4.  Bilateral patellar strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1999).

The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  Verdon v. Brown, 
8 Vet. App. 529 (1996); Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991 & 
2000); 38 C.F.R. § 3.304(b).  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  The veteran's 
own account of pre-service existence is not sufficient to 
show that the disorder in fact pre-existed service.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995); Doran v. Brown, 
6 Vet. App. 283 (1994).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) 
(the Court found the veteran's claim not well grounded where 
there was no medical evidence of a chronic psychiatric 
disorder manifested in service, and where there was no 
medical evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer 
v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. 
App. 142 (1999).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). 

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir., 2000).  If a claim, however, is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; see Schroeder v. West, 12 Vet. 
App. 184 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Factual Background

Service department medical records show that in a report of 
medical history dated in July 1987, it was noted that the 
veteran had experienced a fractured left clavicle in 
childhood requiring use of a brace for four weeks, without 
consequences or sequelae.  On the accompanying report of 
medical examination the veteran's spine and upper and lower 
extremities were clinically evaluated as normal.  On the 
reports of medical examination dated in November 1991 and 
July 1992, the veteran's spine and upper and lower 
extremities were clinically evaluated as normal.  The July 
1992 report of medical history included note of a history of 
a broken collar bone.  The veteran also complained of double-
jointed knees.  On the report of medical history dated in 
August 1994, the veteran reported having or having had a 
trick or locked knee and broken bones.  Examining personnel 
noted the veteran had fractured his left clavicle at age 
eight and that it was well healed, without sequelae.  No knee 
or spine disability was noted.  

In November 1994, the veteran complained of bilateral knee 
pain and difficulty running of several days' duration after 
landing improperly in a parachute jump.  He reported 
immediate discomfort and swelling that resolved spontaneously 
after the jump.  The impression was bilateral patellar tendon 
strain.  Later in November the veteran's bilateral knee 
problems were reported to be "improved (resolved)" with bed 
rest and Motrin until an episode of prolonged walking when 
the pain returned.  The impression was bilateral inferior 
patellar ligament strain.  A January 1995 service medical 
record includes diagnosis of possible meniscus tear on the 
right.  Bilateral knee X-rays were normal.  He was placed on 
physical profile for a bilateral knee injury.  A service 
medical entry dated in September 1995 indicates that the 
veteran complained of right shoulder pain of seven months' 
duration after a weight lifting injury.  Radiologic 
consultation showed Grade II right acromioclavicular joint 
separation.  

The claims file contains records of chiropractic treatment 
for neck pain with headaches in August 1996.  In the history 
portion of the private report an August 1995 date of onset is 
noted.  Also indicated was "Duration possibly parachuting 
(Army).  The diagnosis was cervical sprain/strain; 
myofascitis and muscle tension headaches.  Further noted in 
the private reports are bilateral upper trapezius tenderness 
and trigger points.

In October 1998, the veteran presented for a VA examination.  
It does not appear the fee-basis examiner reviewed service 
records or the claims file.  The veteran provided a history 
of a bilateral class II acromioclavicular joint separation in 
September 1995 related to injury, as well as bilateral knee 
injuries in January 1995 and diagnosis of a "military neck" 
in August 1996 due to constant standing at attention.  The 
veteran complained of frequent pain and loss of bilateral 
shoulder motion.  He complained of frequent bilateral knee 
pain, swelling and locking sensations, as well as neck pain 
and headaches.  The veteran also reported a pre-service 
injury with a broken collarbone in 1978.  He denied having 
lost any time from employment due to illness.  X-rays of the 
knees were interpreted as normal.  X-ray of the left shoulder 
was normal.  Examination revealed a normal posture.  The 
diagnoses included cervical spine sprain; status post 
bilateral knee trauma with sprain; and bilateral 
acromioclavicular shoulder separation.  

The claims file contains a "Return to Work Slip" dated in 
April 1999 and signed by a private physician.  Such indicates 
diagnosis of chronic patella strain since a 1994 injury.  

The veteran has also submitted copies of service personnel 
evaluations.


Analysis

Cervical Spine

The Board begins by noting that service medical records are 
completely negative for complaints, findings or diagnoses 
pertinent to the neck.  Consistently, the veteran's spine, to 
include his neck, was found to be normal during service.  The 
Board recognizes that the veteran has argued that he 
developed cervical problems during service as a result of 
military duties.

The veteran has, in fact, stated that he was diagnosed with 
"military neck" in service.  However, the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to render his own opinions on medical 
diagnoses or causation competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, the veteran's assertion of 
being informed of such disability while in service 
"...filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); and see Kirwin 
v. Brown, 8 Vet. App. 148 (1995).  Service records fail to 
reveal diagnoses of "military neck" or any treatment for 
neck complaints, and there is no other competent evidence of 
such treatment.

The first note of cervical spine disability appears in a 
post-service record dated in August 1996.  That examiner, a 
chiropractor, noted a possible duration of neck problems 
since parachuting in the military.  In that regard the Board 
notes that Court has held that medical evidence must be more 
than speculative.  Bostain v. West, 11 Vet. App. 124 (1998), 
Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); see also Perman v. Brown, 
5 Vet. App. 237, 241 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993) (where a physician is unable to offer a definite 
causal relationship that opinion may not be utilized in 
establishing service connection as such an opinion is non-
evidence).  

Furthermore, neither the chiropractor, in August 1996, nor 
the October 1998 VA examiner provided supporting evidence for 
offered diagnoses and any suggested etiology.  See Bloom v. 
West, 12 Vet. App. 185 (1999).  Rather, this is a case where 
the diagnosis, cervical sprain/strain, "sits by itself, 
unsupported and unexplained."  In the case of the October 
1998 VA examiner, such appears to be based entirely on the 
veteran's unsupported history of having been diagnosed with a 
neck problem.

In Hodges v. West, 13 Vet. App. 287 (2000), the veteran had a 
current diagnosis of post-traumatic arthritis, there were 
service medical records showing findings referable to a 
pertinent injury, and the only trauma considered by the 
examiner diagnosing post-traumatic arthritis was that which 
had occurred in service.  Thus, the Court found the claim to 
be well grounded.  This case is distinguished in that the 
record fails to show any pertinent complaints, findings or 
diagnoses during service and the medical professionals in 
question have not reviewed the service medical records.

Rather, the record shows only a private chiropractor's note 
as to possible etiology that appears to be based entirely on 
the veteran's report of having been told he had "military 
neck" in service.  As noted, such history is unsupported by 
the record.  See Kightly v. Brown, 6 Vet. App. 200, 205-06 
(1994) (finding that presumption of credibility of evidence 
did not arise as to medical opinion that veteran's disability 
was incurred in service because it was based on an inaccurate 
history); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that presumption of credibility did not arise 
because the physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon the veteran's account of his medical history and 
service background.  The VA examiner offered no opinion as to 
etiology and the record is otherwise negative for competent 
evidence relating any currently diagnosed cervical spine 
disorder to service.  Accordingly, that claim is not well 
grounded.

Left Acromioclavicular Joint

Service records dated prior to the veteran's second period of 
service, and the report of examination at entrance into his 
second period of service, include note of a pre-service 
history of a broken left clavicle, without sequelae.  The 
Court, in Verdon v. Brown, 8 Vet. App. 529, 534-35 (1996), 
held that despite the fact that the claimant's bunions were 
asymptomatic at the time of induction, they were 'noted' and 
the presumption of soundness did not attach.  Cf. Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991).  However, service 
medical records at entrance do not note any acromioclavicular 
joint disorder to include any history of separation.  Thus, 
the Board will not further discuss aggravation.  

Instead, the Board emphasizes that despite the veteran's 
complaints to the contrary, service medical records are 
absent note of any complaints or diagnoses pertinent to the 
left shoulder.  The veteran specifically points to the 
interpreted results of radiographic testing of the shoulder 
in service following a weight lifting injury and right 
shoulder complaints.  Those records themselves do not note 
left shoulder complaints.  The veteran asserts that the 
diagnostic testing report shows a problem with the left 
shoulder.  The record does not reflect that he possesses a 
recognized degree of medical knowledge to render him 
competent to interpret radiographic or other medical reports 
or to offer a diagnosis as to his left upper extremity.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The service 
medical records themselves include no left shoulder diagnoses 
or notation of any left shoulder injury or abnormality prior 
to discharge.  Thus, there is no competent evidence of in-
service incurrence of left shoulder injury with resulting 
disability.  See 38 C.F.R. § 3.303.  The Board also notes 
that the record is absent competent evidence of left shoulder 
arthritis within the initial post-service year.  See 
38 C.F.R. §§ 3.307, 3.309.

The Board continues to acknowledge that the VA examiner, in 
October 1998, offered an impression of bilateral 
acromioclavicular shoulder separation.  However, such 
diagnosis appears to have been based solely on the veteran's 
own report of bilateral shoulder separation in service.  
Notably, x-rays of the left shoulder were negative at the 
time of that VA examination and the examiner did not review 
the veteran's claims file to include service medical records.  
The VA examiner did not include comment as to the nature of 
current left shoulder disability, the discrepancy between x-
ray findings and the offered diagnosis, or any opinion as to 
etiology.  See Bloom, supra; see also Sklar v. Brown, 
5 Vet. App. 104, 145-6 (1993).  As such, the "mere 
diagnosis" shown in the October 1998 VA examination is not 
competent evidence of a nexus between a currently diagnosed 
left acromioclavicular joint disability and service.  Again, 
the veteran himself is not competent to provide the requisite 
evidence as to in-service incurrence or aggravation.  See 
Espiritu, supra.

Other Matters

Because the veteran's claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a) (1999); Epps v. Gober, 126 F.3d 
1454 (Fed. Cir. 1997); see also Morton v. West, 12 Vet. App. 
477 (1999) (holding that VA cannot assist a claimant in 
developing a claim which is not well grounded).  There is 
thus no duty on the part of VA to afford the veteran another 
examination.  See Brewer v. West, 11 Vet. App. 228, 235 
(1998).

The Court has held, however, that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  38 U.S.C.A. § 5103 (West 1991); see generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Court has 
also held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341 
(1996).  In the instant case, however, the veteran has not 
identified any medical evidence that has not been submitted 
or obtained, which will support well-grounded claims for the 
above.

Bilateral Knee Disorder

Available service records clearly document injury to both 
knees while parachuting, with subsequent complaints, 
treatment and placement of the veteran on physical profile 
for his knee problems.  No discharge report is of record to 
demonstrate resolution of such problems prior to service.  At 
the time of VA examination in October 1998, the veteran 
continued to demonstrate disability attributed to in-service 
bilateral knee injury.  Also, a physician's work slip 
indicates patella strain since in-service injury.  As such, 
the claim is well grounded.

Moreover, based on the evidence of record, service connection 
for bilateral patellar strain is warranted.  First, the 
record supports the veteran's history of in-service parachute 
jumping with injury to both knees.  The in-service diagnosis 
was bilateral patellar strain, not shown to have fully 
resolved in service.  Post-service medical records continue 
to show diagnosed bilateral knee strain, related to the 
veteran's in-service history of injury with subsequent knee 
problems.  There is no evidence of post-service injury or 
other intervening factor.  Nor is there any evidence to 
refute in-service incurrence of a bilateral patellar strain.  
Accordingly, service connection for bilateral patellar strain 
is granted.  38 C.F.R. § 3.303.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for separation of the left 
acromioclavicular joint is denied.

Service connection for bilateral patellar strain is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



